



COURT OF APPEAL FOR ONTARIO

CITATION: Paterson Veterinary Professional
    Corporation v. Stilton Corp. Ltd., 2019 ONCA 889

DATE: 20191108

DOCKET: C65863

Paciocco, Harvison Young and
    Jamal JJ.A.

BETWEEN

Paterson Veterinary Professional
    Corporation

Applicant (Respondent)

and

Stilton Corp. Ltd.

Respondent (Appellant)

Wojtek Jaskiewicz, for the appellant

David Fogel, for the respondent

Heard: August 15, 2019

On appeal from the judgment of Justice E. Ria Tzimas of the Superior
    Court of Justice, dated August 21, 2018, with reasons reported at 2018 ONSC
    4952.

COSTS ENDORSEMENT

[1]

The Appellant is ordered to pay costs in this
    appeal to the Respondent in the amount of $10,906.06, inclusive of taxes and
    disbursements.

David
    M. Paciocco J.A.

Harvison
    Young J.A.

M.
    Jamal J.A.


